Exhibit 10.3 PROMISSORY NOTE July 12, 2011 $ 15,000.00 Whereas Opal Marketing Corp. (“Lender”), having an address of 6 Carley’s Way, Rockaway, NJ 07866, has loaned $ 15,000.00 to Kenergy Scientific, Inc. (“Borrower”), a New Jersey corporation, having an address of 6 Minneakoning Rd., Flemington, NJ 08822on this 12th day of July, 2011, receipt of which is acknowledged; Now, Therefore, the parties agree as follows: Borrower shall pay Lender the full sum of $ 15,000.00, plus 7 % per annum interest on or before March 15, 2012.In the event that Borrower fails to make payment in full on that date, then this Note shall automatically become a default instrument and Lender may take whatever action he may elect to recover his loss, including legal action, with continuing accrual of 7 % per annum interest, and attorney’s fees. July 12, 2011 Kenergy Scientific, Inc. Kenneth P. Glynn, CEO
